United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1385
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Ulises Alvarado

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Western
                                  ____________

                              Submitted: June 23, 2021
                                Filed: June 29, 2021
                                   [Unpublished]
                                   ____________

Before SHEPHERD, ERICKSON, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

       Ulises Alvarado was convicted in 2020 of failing to register as a sex offender
and was subject to supervised release after completing his sentence. His first term of
supervised release was revoked because he failed to comply with a residential reentry
center’s rules, and he was sentenced to four months in prison with supervised release
to follow. This court affirmed the revocation. United States v. Alvarado, No.
20-2750, 2021 WL 2102595, at *1-2 (8th Cir. May 25, 2021) (per curiam). Alvarado
now appeals the nine-month prison sentence the district court1 imposed after his
supervised release was revoked for the second time, based on his failure to follow his
probation officer’s directives and the residential reentry center’s rules. His counsel
has moved to withdraw and has filed a brief arguing that the sentence is unreasonable,
particularly due to the technical nature of the violations and Alvarado’s physical
injuries.

       Having reviewed the record, we conclude the district court did not abuse its
wide discretion in revoking Alvarado’s supervised release and sentencing him. See
United States v. Miller, 557 F.3d 910, 914, 915-18 (8th Cir. 2009) (standard of
review). The district court did not make a “reflexive reaction to an accumulation of
technical violations,” given its reasoned finding that Alvarado exhibited a continued
unwillingness to comply with rules and directives. See United States v. Melton, 666
F.3d 513, 516 (8th Cir. 2012) (reiterating that actions indicating “a persistent and
‘pervasive unwillingness’ to comply with court orders and the orders of a reentry
center are not technical violations and may warrant the revocation of a supervised
release”). The record also reflects that the district court sufficiently considered the
relevant statutory sentencing factors, including Alvarado’s alleged physical injuries,
and did not give significant weight to an improper factor or commit a clear error of
judgment when imposing a sentence below the statutory maximum. See 18 U.S.C.
§ 3583(e), (e)(3); Miller, 557 F.3d at 915-18; United States v. Keating, 579 F.3d 891,
893 (8th Cir. 2009) (explaining that the district court is presumed to have considered
factors on which it heard argument).

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________

      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota, sitting by designation in the Northern District of Iowa.

                                         -2-